— Judgment unanimously affirmed. Memorandum: The court did not abuse its discretion in declining to grant defendant an adjournment of sentencing to give him a further opportunity to obtain the money to pay his fine and make restitution. At the plea colloquy the court clearly explained to defendant that a third indictment would be dismissed only if the fine and the restitution were paid by the time of sentencing. (Appeal from Judgment of Oneida County Court, Merrell, J. — Criminal Sale Controlled Substance, 2nd Degree.) Present — Doerr, J. P., Boomer, Pine, Balio and Lawton, JJ.